Citation Nr: 1755159	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from to May 966 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in October 2016 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A rating decision issued in May 1970 denied a claim of service connection for a low back disorder.  The appellant did not appeal.  The evidence received subsequent to the May 1970 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim. 

2.  The Veteran's low back disorder is related to service.  

3.  The Veteran's hearing loss is related to service.  


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a low back disorder have been met.  
38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hearing loss have been met.  
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A claim for service connection for a low back was denied in a May 1970 rating decision at least in part due to the absence of evidence of chronic low back disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the appeal period includes medical evidence of a chronic low back disability.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim is in order.   

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests arthritis and organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis:  Low Back Disorder

Service connection is warranted for a low back disorder based on the November 2016 private physician's positive nexus opinion and the Veteran and his spouse's competent and credible testimony of increased symptoms since the chronic low back strain in 1967.  Notably, the Veteran complained of symptoms at L3, L4, and L5 during service, which is the area on which the laminectomy was performed in 2003.  The Board acknowledges that the record includes competent evidence of back symptomatology prior to service.  The Veteran was noted to be clinically sound regarding the spine at entry, however, and there is not clear evidence that a currently diagnosed disorder existed prior to service.  Although the December 2013 VA examiner reported that the condition existed prior to service, the examiner did not provide a specific rationale for this determination, and it appears solely based on the Veteran's history of preservice injury.  The Board further acknowledges that the VA examiner determined the current disability was not related to service because the in-service symptoms were due to acute disorder.  The examiner did not address the diagnosis of "chronic" strain in 1967, however, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted.  

Analysis:  Hearing Loss

Service connection is warranted for hearing loss based on the January 2016 private physician's determination that the Veteran's hearing loss was consistent with noise  exposure, the competent and credible evidence of military noise exposure, and the evidence that the Veteran's hearing, which was noted to be "good" in September 1966 and September 1967, was only "fair" in October 1969.  Although the record includes a negative opinion from a June 2011 VA examiner, it appears that the opinion is based solely on the absence of hearing loss, as defined by VA, at discharge.  As such, the opinion is without probative value.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for hearing loss.  

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for low back disorder is granted.

Service connection for a low back disorder is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


